Citation Nr: 1540113	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  12-20 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for residuals of rheumatic fever.

2. Whether new and material evidence has been received to reopen the previously denied claim of service connection for Prinzmetal's angina.

3.  Entitlement to service connection for residuals of rheumatic fever.

4.  Entitlement to service connection for Prinzmetal's angina.

5.  Entitlement to service connection for a breathing disorder, to include as secondary to asbestos exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied the Veteran's request to reopen previously denied claims for residuals of rheumatic fever, Prinzmetal's angina, and a breathing disorder.  The Board previously considered this matter in September 2013, April 2014, and October 2014.  

In September 2013, the Board reopened the previously denied claim of service connection for a breathing disorder and remanded it for additional development.  The issues of service connection for residuals of rheumatic fever and Prinzmetal's angina were also remanded and a determination as to whether new and material evidence has been received to reopen these two issues was deferred until after the additional development was completed.  In April 2014, the Board determined that another remand was necessary as it was not possible to determine from the record if the development requested in the prior remand had been completed.  In October 2014, the Board again found that a remand was required to complete the previously requested development.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in March 2013.  A transcript of that hearing is of record.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for residuals of rheumatic fever and Prinzmetal's angina are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A March 2006 rating decision denied a petition to reopen the claims of service connection for residuals of rheumatic fever and Prinzmetal's angina; the Veteran appealed, but did not file a substantive appeal after the July 2006 statement of the case; additionally, no new evidence was received within one year of the April 2006 rating decision.

2.  Since the last final denial in March 2006, VA received relevant testimony that purports to show continuous residuals of rheumatic fever since service.

3.  Since the last final denial in March 2006, VA received relevant testimony that purports to show continuous heart symptoms since service.

4.  The weight of the evidence supports a finding the Veteran has a current breathing disability that is related to service.



CONCLUSIONS OF LAW

1.  The March 2006 denial of the petition to reopen the previously denied claims for residuals of rheumatic fever and Prinzmetal's angina became final. 38 U.S.C.A. § 7105 (West 2014).

2.  The requirements to reopen the previously denied claim for residuals of rheumatic fever have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(c) (2014).

3.  The requirements to reopen the previously denied claim for Prinzmetal's angina have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(c) (2014).

4.  The criteria for service connection for a breathing disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran was provided complete notice with regard to his service connection claims in June 2010, prior to the initial adjudication.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a).  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered, to include records pertaining to a February 2008 coronary artery bypass grant at Renown Hospital, in Reno, Nevada, as instructed in the September 2013 Board remand.  

Pursuant to the October 2014 Board remand, the AOJ made efforts to obtain records regarding April 2008 treatment at Banner Churchill Hospital.  Pursuant to the remand directives, the AOJ contacted the Reno VA Medical Center in December 2014, March 2015, and May 2015.  In May 2015, the AOJ received a negative response from the Reno VA Medical Center.  In July 2015, the AOJ notified the Veteran that the requested records could not be located and were thus deemed unavailable, and allowed him a period of 10 days to submit any relevant evidence.  In response, the Veteran submitted previously received VA treatment records, but did not submit any records of treatment at Banner Churchill Hospital.  As such, the Board finds that VA has satisfied its duty to assist in obtaining records under these circumstances.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development). 

Additionally, the March 2013 Board hearing focused on the elements necessary to substantiate the claims on appeal.  The undersigned asked questions to obtain pertinent evidence, and the Veteran and his representative demonstrated actual knowledge of the required elements for service connection.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  No prejudice has been alleged due to any possible notice defects.  Rather, the Veteran has had ample opportunity to participate in the adjudication by submitting pertinent evidence and making pertinent arguments.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  VA has also substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

VA provided a VA examination in July 2012 to determine the nature and etiology of the Veteran's claimed disabilities.  As part of the September 2013 remand, the Board determined that the July 2012 examiner did not review all available evidence.  Consequently, it instructed the AOJ to obtain an addendum opinion with consideration of all relevant evidence.  Such opinion was obtained in November 2013.  In a March 2013 statement, the Veteran's nephew questioned the adequacy of the July 2012 VA examination, suggesting that the examiner might have misdiagnosed COPD.  As explained below, the Veteran's nephew is not competent to diagnose a specific breathing disability or provide an opinion as to a disability's etiology.  Furthermore, the Board finds the subsequent November 2013 opinion to be adequate.  In any event, the Board notes that the current decision is fully favorable to the Veteran.  Thus, a new opinion is not necessary as to this issue.

VA has satisfied its duties to inform and assist with respect to this claim.  The AOJ substantially complied with the remand directives, and no further remand is needed with regard to the issues being adjudicated in the present decision.  There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim, and there will be no prejudice by a decision.

II.  Analysis

New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239 -40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of reopening, evidence received is generally presumed credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade, 24 Vet. App. at 117-20. 

The RO initially denied service connection for residuals of rheumatic fever and Prinzmetal's angina in an October 1989 rating decision (notice of which was issued in November 1989).  The RO found that while the evidence indicated that the Veteran suffered from a bout of rheumatic fever during active military duty, there was no evidence of chronic residual disability.  Additionally, it was found that the Veteran's diagnosed Prinzmetal's angina had no relation to active military duty or to the in-service bout of rheumatic fever.  In October 2005, the Veteran applied to reopen the previously denied claims, but the RO denied his petition in a March 2006 rating decision.  He appealed this denial in April 2006, and the RO issued a Statement of the Case in July 2006.  Thereafter, the Veteran did not file a substantive appeal.  Further, VA did not receive any additional evidence relating to these issues within one year of notification of the April 2006 denial.  As such, the April 2006 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the last final denial, VA has received testimony from the Veteran and his spouse.  The March 2013 Board hearing testimony purports to show continuous residuals of rheumatic fever since service, such as swelling of the ankles.  The testimony also purports to show continuous heart symptoms since service, in connection with the in-service bout of rheumatic fever.  This new evidence relates to unestablished elements of the previously denied claims for residuals of rheumatic fever and Prinzmetal's angina and raises a reasonable possibility of substantiating these claims, as it suggests a potential link between his current symptoms and service.  Therefore, the claims for residuals of rheumatic fever and Prinzmetal's angina are reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).

The Board notes that the RO conducted a full review of the evidence in the July 2012 statement of the case.  As such, the Board has jurisdiction to adjudicate the underlying merits of the issues at this time.

Service Connection for a Breathing Disability

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is claiming service connection for a breathing disability, to include as secondary to asbestos exposure.  

In his March 2013 Board hearing, the Veteran and his spouse offered testimony in support of the contention that he has had breathing problems since service.  These include wheezing, tightening in chest, and shortness of breath.  The Veteran's spouse stated that the Veteran had experienced pneumonia during and after service.  

The July 2012 VA examiner found that the Veteran did not have a respiratory condition.  The examiner, however, stated that the Veteran may have mild COPD.  The November 2013 VA examination noted that the Veteran had been diagnosed with COPD in 2004 and that changes consistent with COPD had been seen on various CXR's through the years.  This latter examiner noted a March 2013 chest X-ray that found a stable abnormal chest, with no active disease, moderate COPD, and with right basilar scarring.  The examiner explained that right basilar scarring was likely from previous infection such as pneumonia, the Veteran's smoking history, and the aging process.  In view of the above, the Board finds that the evidence is in relative equipoise as to whether the Veteran has a current respiratory disability; accordingly, it resolves any doubt in this regard in favor of the Veteran.

Service treatment records are negative for a diagnosis of, or treatment for, a breathing disability.  Rather, these records show an episode of rheumatic fever in service.  The Veteran has stated that this episode occurred after his ship was hit and disabled by a Japanese torpedo, requiring him and his shipmates to work in neck-deep water for nearly a month to patch the hull.  See March 2013 Board hearing transcript; March 2013 statement from the Veteran's nephew.

In the aforementioned March 2013 statement, the Veteran's nephew, writing on his uncle's behalf, attempted to clarify the Veteran's hearing testimony.  With regard to the issue of a breathing disability, the nephew reiterated the contention that the Veteran's condition is related to asbestos exposure and argued that asbestosis, silicosis, and COPD are basically the same disease with different causes, and that the July 2012 VA examination did not look into the causes of the Veteran's symptoms.  The Board interprets the nephew's statement as suggesting that the Veteran's breathing disability might have been misdiagnosed as COPD.  Nevertheless, there is no indication that the nephew has medical expertise.  As such, he is not competent to diagnose a specific respiratory disability or provide a nexus opinion.

The November 2013 VA examiner opined that the Veteran's claimed breathing disability was less likely than not secondary to asbestos exposure or otherwise related to service.  The examiner's rationale was that asbestos exposure does not cause COPD.  The examiner, however, does not appear to have considered the witnesses' report of pneumonia in service or their testimony as to continuous respiratory symptoms since service.  See March 2013 Board hearing transcript.  Insofar as such evidence was not considered, the opinion is inadequate.

The Veteran is competent to report an in-service injury that is factual in nature, as well as his observable symptoms and history, including any diagnosis or treatment received, and such reports must be considered.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board gives credence to the witnesses' testimony regarding the circumstances of the Veteran's service after his ship was hit by a torpedo and the report that he developed pneumonia in service.

Having considered the medical and lay evidence, the Board finds that the record is in relative equipoise as to whether the Veteran's respiratory disability, currently diagnosed as COPD, is related to service.  In this regard, the Board notes the competent and credible report of pneumonia in service.  Moreover, as noted by the November 2013 VA examiner, a March 2013 CRX showed moderate COPD, with right basilar scarring.  As stated by the same VA examiner, the right basilar scarring is likely due to a previous infection such as pneumonia, among other contributing factors.  Therefore, the benefit-of-the-doubt rule applies, and all doubt is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for residuals of rheumatic fever is granted.

New and material evidence having been received, the petition to reopen the claim of service connection for Prinzmetal's angina is granted.

Service connection for a breathing disability is granted.


REMAND

Having granted service connection for a breathing disability, the Board finds that an addendum opinion should be obtained for the issue of service connection for Prinzmetal's angina.  The new opinion should address the question of secondary service connection, that is, whether the Veteran's heart disability was caused or aggravated by his now service-connected respiratory disability.

The Board finds that an addendum opinion is also needed for the issue of service connection for residuals of rheumatic fever.  Service treatment records show treatment for rheumatic fever in May 1945.  Such record reflects that the Veteran reported to sick bay complaining of a swollen left ankle with no history of injury.  In the March 2013 Board hearing, the Veteran testified that his bout of rheumatic fever followed a period of almost one month during which he and his shipmates worked in neck-deep water to repair his ship's hull after a Japanese torpedo hit.  He also provided testimony to the effect that he continued to have swollen ankles after service.  In this regard, the Board notes that VA treatment records from 1988 show diagnoses of ankle edema.  The aforementioned evidence raises the question of whether the swelling of the ankles, insofar as it has persisted, is either a residual of the Veteran's bout of rheumatic fever or the manifestation of a condition associated with rheumatic fever, such as rheumatic heart disease.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file, including a copy of this remand, to the examiner who provided the November 2013 VA opinion, or another examiner if that individual is not available, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted by the examiner.

The examiner should respond to the following:

(a)  Is it at least as likely as not (probability of 50 percent or more) that a current heart disability was incurred in active service?  If not, is any heart disability at least as likely as not proximately due to the Veteran's service-connected breathing disability?  If not, then is it at least as likely as not that any heart disability has been aggravated by his now service-connected COPD?  

(b)  Does the Veteran currently have any symptoms that could be either residuals of his in-service episode of rheumatic fever or manifestations of a condition associated with rheumatic fever?  If so, is it at least as likely as not (probability of 50 percent or more) that these symptoms are related to the Veteran's in-service bout of rheumatic fever?  Please note the Veteran's report of swollen ankles at the time of his treatment for rheumatic fever in service and the lay and medical evidence showing ankle edema following service, to include the March 2013 Board hearing testimony and VA treatment records from 1988.

A complete rationale must be provided for any opinion offered.  All lay and medical evidence should be considered.  If the examiner cannot provide an opinion without resort to speculation, he/she should explain why that is the case and what, if any, additional evidence is necessary for an opinion.

2.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


